Case 4:19-cv-04109-SOH Document 29                Filed 06/29/20 Page 1 of 1 PageID #: 259



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 CHARLES SAMUEL JOHNSON JR.                                                         PLAINTIFF


 v.                                  Civil No. 4:19-cv-4109


 GUARD BURNS; CAPTAIN ADAMS;
 and K. WATSON                                                                  DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed June 9, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

28). Judge Bryant recommends that the Court grant Defendants’ Motion for Summary Judgment

(ECF No. 22) and dismiss all claims asserted in this case with prejudice.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 28) in toto. Defendants’ Motion for Summary Judgment (ECF No.

22) is hereby GRANTED. Plaintiff’s claims against Defendants are all DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 29th day of June, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
